Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Nitzinger et al. (US 4,880,955) in view of Ha (US 7,267,450). Nitzinger discloses an oven having a cooking chamber with an insulating member configured to insulate the cooking chamber and a lighting assembly having a first case penetrating the insulating member and configured to shield a lamp from heat generated in the cooking chamber and a socket for connecting the lamp to a power source. Ha discloses a lighting assembly for a microwave oven having a first insulating case, a second insulating case, a casing that couples to the first and second insulating cases, a lamp and a socket for connecting the lamp to power. Nitzinger and Ha fails to disclose or suggest the required arrangement of the first insulating case, first case, insulating member to create a first insulated space, the second insulating case, the second case coupled together to create a second insulated space and the require disposition of the lamp in the second in space and the partitioning of the first and second insulated spaces. There is no obvious motivation to modify Nitzinger and Ha to have these features required of independent claims 1, 16 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761